Citation Nr: 0622467	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
At Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In a July 1999 rating decision, the RO denied service 
connection for PTSD.  
The veteran perfected an appeal as to that denial.  In August 
2002, the Board denied the claim.  The veteran appealed the 
August 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (the Court).  By a January 2003 
order, the Court granted a January 2003 joint motion of the 
veteran's counsel and VA General Counsel to vacate and remand 
the Board decision.  

In December 2003, the Board remanded the claim for further 
development.  
A supplemental statement of the case (SSOC) was issued in 
March 2006 by the RO which continued the denial of the 
service connection claim.  The claim is once again before the 
Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.


Reasons for remand

Stegall violation

The veteran has claimed that the unit he was assigned to, the 
256th Personnel Services Company, was temporarily attached to 
the 173rd Airborne Brigade in Saigon, Vietnam, prior to his 
arrival in Thailand.  Pursuant to the January 2003 joint 
motion, the Board in its December 2003 remand requested that 
the RO "should attempt to obtain unit history and daily log 
reports from [the] two units to corroborate the veteran's 
claim that he was assigned to these units."  See the December 
2003 Board remand, page 6.  

Pursuant to the Board's remand instructions, the RO contacted 
the United States Armed Service Center for Unit Records 
Research (USASCURR) and the service department.  Copies of a 
USASCURR report and the service department's response have 
been associated with the veteran's VA claims folder.  

In order to satisfy the Board's request, USASCRUR reviewed an 
Operational Report - Lessons Learned for the 173rd Airborne 
Brigade covering the period November 1969 to January 1970, 
which did not indicate that the veteran's unit was attached 
to the 173rd Airborne Brigade.  USASCRUR's research was 
coordinated with the National Archives and Records 
Administration in College Park, Maryland, and the U.S. Army 
Military History Institute in Carlisle, Pennsylvania.  

The service department reviewed the morning reports of the 
256th Personnel Services Company from November 26, 1969 to 
January 6, 1970 to determine whether the veteran had been 
assigned elsewhere during the period from when he left the 
United States to when he arrived in Thailand.  There was no 
indication from those records that the veteran in fact was in 
Vietnam at any time.  

The RO relied on the extracted reports, namely USASCRUR's 
reporting of the contents of the unit history for the 173rd 
Airborne Brigade and the service department's reporting of 
the morning reports for the 256th Personnel Services Company, 
in adjudicating this claim.  However, copies of the primary 
materials are not in the claims folder.  Since the Board's 
remand requested that the RO obtain copies of the primary 
materials and not simply have USASCRUR and the service 
department review the source materials on the RO's behalf, 
the RO did not comply with the directives of the Board's 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, copies of the Operational Report - Lessons Learned 
for the 173rd Airborne Brigade covering the period November 
1969 to January 1970 and the morning reports from 256th 
Personnel Services Company for the period from November 26, 
1969 to January 6, 1970 should be obtained and associated 
with the claims folder.

Stressor verification

In an April 2004 stressor statement, the veteran reported 
that he was at Tan Son Nhut Air Force base in Saigon, 
Vietnam, on approximately November 26, 1969 en route to 
Thailand.  The veteran claims that the air base came under 
attack while he was there.  An attempt to verify this 
stressor has not been made.

Additional medical evidence

In December 2004, the veteran through his attorney submitted 
authorizations for release of treatment records at the VA 
Medical Center (VAMC) in Crown Point, Indiana, and at the 
Gary Area Vets Center in Merrillville, Indiana.  In June 
2006, the Board received from the veteran (not the attorney) 
additional authorizations for release of treatment records at 
the Crown Point VAMC.  These records obviously may shed light 
on both the current existence of PTSD and the relationship of 
the veteran's claimed stressors thereto.  In December 2004, 
the veteran submitted an authorization for release of 
treatment records from Dr. M.O., in East Chicago, Indiana.  
These records also need to be obtained.
 
In light of the veteran's recent submissions of 
authorizations of release for VA treatment records, 
indicating that additional medical evidence is available; and 
in light of ambiguous medical evidence as to whether the 
veteran actually has PTSD, a VA examination is needed is 
clarify the matter.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain any additional 
records from the VA Medical Center in 
Crown Point, Indiana (particularly from 
1990 to May 1998 and from June 1999 to 
the present) and all records from the 
Gary Area Vet Center in Merrillville, 
Indiana (particularly from 1986 to the 
present).  Any such treatment records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should obtain records from Dr. 
M.O. in East Chicago, Indiana.  Any such 
treatment records so obtained should be 
associated with the veteran's VA claims 
folder.

3.  VBA must contact the U.S. Army & 
Joint Services Records Research Center 
(formerly known as USASCRUR) and ask them 
to attempt to verify whether there was an 
attack on Tan Son Nut Air Force base in 
Saigon, Vietnam in from November 1969 to 
January 1970.  VBA should also ask the 
U.S. Army & Joint Services Records 
Research Center to submit a copy of the 
Operational Report - Lessons Learned for 
the 173rd Airborne Brigade covering the 
period November 1969 to January 1970.  If 
the U.S. Army & Joint Services Records 
Research Center cannot or will not 
provide a copy of that report, VBA should 
contact National Achieves and Records 
Administration in College Park, Maryland, 
and the U.S. Army Military History 
Institute in Carlisle, Pennsylvania, and 
attempt to obtain a copy of that report 
from them.  A copy of that report should 
be associated with the veteran's VA 
claims folder.

4.  VBA should contact the service 
department and obtain copies of the 
morning reports of the 256th Personnel 
Services Company from November 26, 1969 
to January 6, 1970.  Copies of those 
morning reports should be associated with 
the veteran's VA claims folder.

5.  VBA must then arrange for a 
psychological evaluation of the veteran 
in order to determine the existence and 
etiology of the claimed PTSD.  Based on 
any diagnostic testing deemed to be 
necessary, an interview with the veteran 
and a review of the claims folder, the 
examiner should opine whether it is as 
likely as not that the veteran has PTSD.  
A report should be associated with the 
veteran's VA claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The Board regrets the necessity of having to once again 
remand this case.  The Board observes that the remand has 
been triggered, in part, by the veteran himself indicating in 
June 2006 that additional pertinent medical evidence exists.

  

_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

